DETAILED ACTION
1. Applicant's response, filed 19 November 2020 and 10 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Claim Status
4. Claims 2-4, 8, and 11-35 are cancelled.
Claim 44 is newly added.
Claims 1, 5-7, 9-10 and 36-44 are currently pending and under examination herein.
Claims 1, 5-7, 9-10 and 36-44 are rejected.
Claim 1 is objected to.

Claim Objections
5. Claim 1 objected to because of the following informalities: line 23 recites “in in” and the duplicate “in” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 1, 5-7, 9-10 and 36-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and those claims dependent therefrom, recite “(h) determining whether or not a change has occurred in the aggregate coverage-weighted normalized methylation difference score between the test genomic DNA and the second test genomic DNA; wherein said change is indicative of relapse of said tumor in said individual, and (i) treating the individual with a therapy to reduce the relapse” in lines 23-27. Step (h) recites two alternative embodiments where either it is determined that there is no change that is indicative of relapse or there is a change that is indicative of relapse, however, step (i) recites treating the individual with a therapy to reduce the relapse that is only applicable for the embodiment where there is a change that is indicative of relapse. Therefore, it is unclear if step (i) is intended to limit the claim to only determining that a change indicative of relapse is present or if the scope of the claim still includes both alternative embodiments where step (i) is only applied if it is determined that the change indicative of relapse has occurred. For examination purposes, it is interpreted that the scope of the claim still includes both alternative embodiments where step (i) is only applied if it is determined that the change indicative of relapse has occurred.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


7. Claims 1, 5-7, 9-10 and 36-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites determining the coverage at each of the CpG sites for detecting of the methylation sites for a two samples from an individual at two different time points after initiating cancer treatment; determining, for each of the CpG sites, the methylation difference between the test genomic DNA and the reference genomic DNA, thereby providing a normalized methylation difference for each CpG site or a two samples from an individual at two different time points after initiating cancer treatment; weighting the normalized methylation difference for each CpG site by the coverage at each of the CpG sites, thereby determining an aggregate coverage-weighted normalized methylation difference score or a two samples from an individual at two different time points after initiating cancer treatment, and determining whether or not a change has occurred in the aggregate coverage-weighted normalized methylation difference score between the two samples. 
Claim 9 recites that the normalized methylation difference at a particular CpG site is determined according to                     
                        
                            
                                Z
                            
                            
                                i
                            
                        
                        =
                        
                            
                                
                                    
                                        χ
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        μ
                                    
                                    
                                        i
                                    
                                
                            
                            
                                
                                    
                                        σ
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                , wherein Zi represents a normalized i represents the methylation level at CpG site i in the test genomic DNA, µi represents the mean methylation level at CpG site i in the reference genome, and σi represents the standard deviation of methylation levels at CpG site i in the reference genomic DNA. 
Claim 10 recites that the average coverage-weighted normalized methylation difference score is determined according to                     
                        A
                        =
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                w
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                Z
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                 wherein wi represents the coverage at CpG site I, and k represents the total number of CpG sites. 
Claim 38 recites the method further comprises communicating counseling information to the human test organism.
The limitations of claims 1 and 8-10, under the broadest reasonable interpretation of the claims, equate to steps of analyzing data that can be practically carried out in the mind as claimed because evaluating data to determine a value and performing the steps of determining a normalized difference value or aggregate coverage-weighted value for a plurality of CpG sites can be practically performed in the human mind or with pen and paper. Therefore, these limitations fall under the “Mental Processes” grouping of abstract ideas. Even though claims 41-42 recites that the number of sites is 100 or 1000 predetermined CpG sites and claim 43 recites the analysis of at least 10,000 sequence reads, this does not negate the fact that the steps are able to be carried out practically in the mind or with pen and paper because the human mind is able to carry out repeated data comparisons, counting or calculations. Furthermore, the steps of determining a normalized methylation difference and aggregate coverage-weighted normalized methylation difference score in claims 1 and 8-10 equate to mathematical calculations and/or formulas as they either recite a textual equivalent to a mathematical calculation or recite the mathematical formula for carrying out the mathematical calculation in the claims. Therefore, these limitations fall under the “Mathematical Concepts” of abstract ideas. The limitation of claim Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition in all embodiments of the invention. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claim 1 recites providing a cell free DNA sample comprising a mixture of circulating tumor and non-tumor DNA obtained from the individual at a first time point after an initiation of cancer treatment, thereby providing test genomic DNA and a second test genomic DNA provided from plasma comprising a mixture of circulating tumor and non-tumor DNA obtained from the individual at a second time point after initiation of cancer treatment, detecting methylation states for a plurality of CpG sites in the test genomic DNA and second test genomic DNA, and treating the individual with a therapy to reduce the relapse when it is determined that a change occurred that is indicative of relapse of the tumor in the individual.
Claim 5-6 further limit the step of the providing the sample to include targeted selection of a subset of the genomic DNA and treating the subset of DNA fragments with bisulfite.
Claim 7 further limits the detecting step to comprise a serial sequencing technique.
Claim 36 further limits the sample type being analyzed.
Claim 37 further limits the test organism to a human.
Claim 39 further limits the type of sequencing technique to massively parallel sequencing.
Claim 40 further limits the detecting step to treating the test DNA with bisulfite to generate bisulfite treated DNA, enriching for a subset of fragments of the bisulfite treated DNA by targeted selection, the subset comprising a set of predetermined target CpG sites, performing massively parallel sequencing of the subset to generate sequence reads and aligning the sequence reads to a reference.
Claims 41-42 recite further limitations on the number of predetermined target CpG sites.
Claim 43 further limits the number of generated sequence reads to at least 10,000 sequence reads.
Claim 44 further limits the therapy to surgery, chemotherapy, or radiation therapy.
The additional elements on the sample type, the organism and the detection of the methylation states equate to insignificant extra-solution activity because the additional elements recite steps for providing a sample, the sample origin, detecting methylation states for the sample and providing methylation states for a reference that are steps utilized to provide data utilized for the recited judicial exception, which equates to mere data gathering activity, and do not apply or use the recited judicial exception. Regarding the limitation for treating the individual with a therapy to reduce the relapse in claim 1, the claim does not recite a “particular” treatment Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activity or mere instructions to apply an exception. The instant claims recite the following additional elements:
Claim 1 recites providing a cell free DNA sample comprising a mixture of circulating tumor and non-tumor DNA obtained from the individual at a first time point after an initiation of cancer treatment, thereby providing test genomic DNA and a second test genomic DNA provided from plasma comprising a mixture of 
Claim 5-6 further limit the step of the providing the sample to include targeted selection of a subset of the genomic DNA and treating the subset of DNA fragments with bisulfite.
Claim 7 further limits the detecting step to comprise a serial sequencing technique.
Claim 36 further limits the sample type being analyzed.
Claim 37 further limits the test organism to a human.
Claim 39 further limits the type of sequencing technique to massively parallel sequencing.
Claim 40 further limits the detecting step to treating the test DNA with bisulfite to generate bisulfite treated DNA, enriching for a subset of fragments of the bisulfite treated DNA by targeted selection, the subset comprising a set of predetermined target CpG sites, performing massively parallel sequencing of the subset to generate sequence reads and aligning the sequence reads to a reference.
Claims 41-42 recite further limitations on the number of predetermined target CpG sites.
Claim 43 further limits the number of generated sequence reads to at least 10,000 sequence reads.
Claim 44 further limits the therapy to surgery, chemotherapy, or radiation therapy.
These limitations equate to well-understood, routine and conventional activity as evidenced by the instant specification, Bock et al. (Nature Reviews Genetics 2012, Vol. 13, pgs. 705-719; 14 December 2017 IDS Document; previously cited), Schwarzenbach et al. (Nature Reviews Cancer 2011, vol. 11, pgs. 426-437; previously cited), Hirst ("Epigenomics: sequencing the methylome." In Array Comparative Genomic Hybridization, pp. 39-54. Humana Press, Totowa, NJ, 2013; previously cited) and Lee et al. (Cancer Letters 2013, vol. 340, pgs. 171-178; previously cited). The instant specification at pg. 23, line 22 to pg. 29, line 13 and pg. 125, line 29 to pg. 127, line 16 discloses that the methylation of sites can be measured using any of a variety of techniques used in the art and includes the use of commercially available products and methods in order to carry out these steps. Bock et al. discloses that there are three commonly used assay for methylation-specific DNA analysis that includes bisulphite sequencing, bisulphite microarrays for preselected regions and enrichment-based methods (pg. 706, col. 1, para. 2 to col. 2, para. 1; Fig. 1; Box 1). Schwarzenbach et al. discloses a review of the use of cell-free nucleic acids for evaluating the methylation status in mixed samples including tumor circulating cell-free DNA (pg. 426, col. 2, para. 1 to pg. 428, col. 1, para. 2; pg. 431, col. 1, para. 1 to col. 2, para. 1; Table 1). Hirst discloses that bisulfite sequencing methods are the gold standard for profiling methylated cytosine (pg. 43, para. 5). Hirst also discloses a review of targeted bisulfite sequencing technologies that involves bisulfite treatment of genomic DNA, enrichment of CpG sites, sequencing by massively parallel sequencing and aligning the reads to a reference sequence (abstract; pg. 41, paras. 4-5; pg. 45, para. 2 to pg. 46, para. 1; pg. 47, para. 1 to pg. 48, para. 2). Lee et al. discloses a review of targeted bisulfite sequencing techniques (abstract). Lee et al. discloses that targeted bisulfite sequencing technique assess the status of over 1000 CpG sites using several different methods and for certain methods utilize more than 10,000 probes/primers, which would generate more than 10,000 sequence Step 2B: No). As such, claims 1, 5-7, 9-10, and 36-44 are not patent eligible.

	
Response to Arguments
Applicant's arguments filed 19 November 2020 have been fully considered but they are not persuasive. 
8. Applicant asserts that claim 1 includes the limitation of “treating the individual with a therapy to reduce the relapse” that is an affirmative recitation that effects a particular treatment for the individual’s cancer (pg. 8, paras. 1-3 of Applicant’s Remarks). Applicant further asserts that the particularity of the therapy is present in new claim 44 (pg. 8, para. 4 of Applicant’s Remarks). This argument is not persuasive.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. The rejection of claims 1-3, 5-10 and 36-39 under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; 14 December 2017 IDS Document; previously cited) in view of van Veldhoven et al. (Clinical Epigenetics 2015, 7:67, pgs. 1-12; 14 December 2017 IDS Document; previously cited) and Whitlock (J. Evol. Biol. 2005, 18, pgs. 1368-1373; 14 December 2017 IDs Document; previously cited) is withdrawn in view of the claim amendments filed 19 November 2020.

10. The rejection of claims 40-43 under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; 14 December 2017 IDS Document; previously cited) in view of van Veldhoven et al. (Clinical Epigenetics 2015, 7:67, pgs. 1-12; 14 December 2017 IDS Document; previously cited) and Whitlock (J. Evol. Biol. 2005, 18, pgs. 1368-1373; 14 December 2017 IDs Document; previously cited) as applied to claim 1 above, and further in view of Lee et al. (Cancer Letters 2013, vol. 340, pgs. 171-178; previously cited) is withdrawn in view of the claim amendments filed 19 November 2020.

11. Claims 1, 5-7, 9-10, 36-39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; 14 December 2017 IDS Document; previously cited) in view of van Veldhoven et al. (Clinical Epigenetics 2015, 7:67, pgs. 1-12; 14 December 2017 IDS Document; previously cited), Whitlock (J. Evol. Biol. 2005, 18, pgs. 1368-1373; 14 December 2017 IDs Document; previously cited) and Ushijima et al. (Journal of Oncology 2010, pgs. 1-7; newly cited). This rejection is newly recited and necessitated by claim amendment
With respect to claim 1, Lo et al. discloses a method for determining and using methylation profiles from plasma samples (abstract; para. [0008]). Lo et al. discloses that the first step of the method is to detect methylation densities for a plurality of sites, which are CpG sites, in a sample that includes DNA from at least two different tissue types (paras. [0267]-[0268], [0299] and [0308]-[0311]). Lo et al. discloses that the plasma sample includes cell-free DNA from a first and second tissue, where the first tissue can be a tumor (paras. [0046]-[0047], [0125] and [0135]). Lo et al. further discloses obtaining methylations densities for 4 control subjects for each bin and calculating the z-scores for each bin representing a CpG site to provide a normalized methylation difference for each bin (paras. [0048]-[0050] and [0288]-[0299]). Lo et al. also discloses summing the z-scores for all bins to determine if cancer is present or monitoring for serial changes of the level of plasma DNA methylation (para. [0298]). Lo et al. also discloses that the method can be used to monitor serially monitor malignant cancers in patients by determining the methylation level in the patient both prior to treatment and post treatment and determining whether or not a change occurred in the overall methylation level (paras. [0057], [0277]-[0283] and [0298]). Lo et al. further discloses that a decrease in plasma DNA methylation density after initiation of a treatment indicates a relapse of the cancer (para. [0278]). 
Regarding claims 5-7 and 39, Lo et al. discloses that the plasma samples were analyzed using massively parallel sequencing with prior bisulfite treatment of a plurality of CpG sites 
Concerning claim 9, Lo et al. discloses that the z-score is calculated using the difference between the methylation density at the bin for the test case and the mean methylation density at the bin for the reference cases and dividing that by the standard deviation of the normalized methylation density of the reference cases (para. [0174]).
Pertaining to claim 36, Lo et al. discloses utilizing the method on a sample of a patient suspected or known to have cancer (para. [0055]).
As to claim 37, Lo et al. discloses that the organism is a human (paras. [0046]-[0047] and [0051]). 
With respect to claim 38, Lo et al. discloses that the system includes output devices that can output any of the values determined to the user (para. [0362]).
Lo et al. is silent to weighting the normalized methylation difference for each CpG site by the coverage at each of the CpG sites, thereby determining an aggregate coverage-weighted normalized methylation difference score and treating the individual with a therapy to reduce the relapse in claim 1; wherein the average coverage-weighted normalized methylation difference score is determined according to                         
                            A
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    Z
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein wi represents the coverage at CpG site I, and k represents the total number of CpG sites in claim 10; communicating counseling information to the human in claim 38; and wherein the therapy is surgery, chemotherapy or radiation therapy in claim 44. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by van Veldhoven et al., Whitlock, and Ushijima or are obvious over the teachings of Lo et al.

Concerning claims 1 and 10, Whitlock discloses methods to combine multiple tests of the same null hypothesis in order to provide a combined probability (abstract; pg. 1368, col. 1, para. 1 to pg. 1370, col. 1, para. 2). Whitlock discloses that one method is the weighted Z-method that combines z-scores via the following equations:                         
                            
                                
                                    Z
                                
                                
                                    w
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                '
                                                1
                                            
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    Z
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (pg. 1369, col. 2, para. 6 to pg. 1370, col. 1, para. 2). 
Pertaining to claims 1 and 44, Ushijima et al. discloses a review of treatment choices upon relapse of ovarian cancer (abstract). Ushijima et al. discloses that the treatment options for recurrence include one or more of chemotherapy, surgery or radiotherapy (pg. 2, col. 1, para. 1 to pg. 5, col. 2, para. 3).
As to claim 38, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide further information regarding the obtained result of the screening or diagnosis of the method of Lo et al. to the human being that is tested as part of the presentation of the results as this is what is typically performed by health professionals when providing a diagnostic test result to a patient.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Lo et al. also discloses summing the z-scores for all bins to determine if cancer is present (para. [0298]). Whitlock discloses that the weighted Z-test has more power and precision than a Fischer’s test in combining information across multiple tests (abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize the weighted Z-test when combining the Z-scores in the method of Lo et al. in order to improve the power and precision of the test when combining Z-scores as taught by Whitlock et al., wherein the Z-score for each individual CpG site is considered an independent test for methylation difference that is then combined to evaluate the total methylation difference according to the method of Whitlock. Van Veldhoven et al. discloses that raw average methylation values of CpG sites from massively parallel sequencing should be coverage weighted when calculating the mean to account for variations dependent on coverage (pg. 9, col. 2, para. 1). Therefore, one of ordinary skill in the art would have been motivated to utilize the coverage at each of the CpG sites as the weight in the weighted Z-test disclosed by the combination of Lo et al. and Whitlock when combining the Z-scores in order to correct for variations in methylation density that are affected by sequencing coverage. Furthermore, one of ordinary skill in the art would predict that the calculating method Whitlock and the concept of weighting regions by coverage for methylation density taught by van Veldhoven et al. could be readily added to the method of Lo et al. with a reasonable expectation of success since the method of Lo et al. utilizes z-scores and a similar sequencing method. Additionally, Ushijima et al. discloses that one or more of chemotherapy, surgery or radiotherapy should be utilized to treat recurrent ovarian cancer to provide longer chance of survival (abstract; pg. 2, col. 1, para. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to treat an individual identified as having a recurrence of ovarian cancer by the method of Lo et al., van Veldhoven et al. and Whitlock with one of chemotherapy, surgery or radiotherapy in order to provide the longest chance of survival. Furthermore, one of ordinary skill in the art would predict that the treatment methods taught by Ushijima could be readily added to the method of Lo et al., van Veldhoven et al. and Whitlock with a reasonable expectation of success because Lo et al. discloses that the prima facie obvious.

12. Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; 14 December 2017 IDS Document; previously cited) in view of van Veldhoven et al. (Clinical Epigenetics 2015, 7:67, pgs. 1-12; 14 December 2017 IDS Document; previously cited), Whitlock (J. Evol. Biol. 2005, 18, pgs. 1368-1373; 14 December 2017 IDs Document; previously cited) and Ushijima et al. (Journal of Oncology 2010, pgs. 1-7; newly cited) as applied to claim 1 above, and further in view of Lee et al. (Cancer Letters 2013, vol. 340, pgs. 171-178; previously cited). This rejection is newly recited and necessitated by claim amendment.
With respect to claims 40-43, Lo et al. discloses that the plasma samples were analyzed using massively parallel sequencing with prior bisulfite treatment of a plurality of CpG sites (paras. [0267]-[0268]). Lo et al. discloses that this involves fragment the DNA in the sample, ligating adapters to the fragments, purifying the ligated sample, treating the ligation products with bisulfite, PCR amplifying the bisulfite treated ligation products and performing massively parallel sequencing on a HiSeq 2000 (paras. [0352]-[0355]). Lo et al. discloses that after sequencing, the reads are aligned to reference genomes (paras. [0356]-[0358]). Lo et al. further discloses that the cost-effectiveness of plasma DNA methylation analysis can be further enhanced by enriching for DNA fragments from the most informative regions (para. [0346]). 
Regarding claim 43, Lo et al. discloses that the prepared DNA libraries are sequenced for 75 bp in paired end format (para. [0355]). 
Lo et al., van Veldhoven et al., Whitlock and Ushijima et al. are silent to an explicit recitation of enriching for a subset of fragments of bisulfite treated DNA by targeted selection, the subset comprising a set of predetermined target CpG sites in claim 40; the subset comprises at least 100 predetermined CpG sites in claim 41; the subset comprises at least 1000 
Concerning claim 40, Lee et al. discloses a number of different methods for targeted genome sequencing for evaluating DNA methylation (pg. 172, col. 2, para. 3; Table 1; Fig. 1). Lee et al. further discloses that techniques included bisulfite padlock probe and array-capture bisulfite sequencing include enriching bisulfite treated DNA for a subset comprising a predetermined target CpG sites (Table 1; Fig. 1; pg. 172, col. 2, para. 4 to pg. 174, col. 2, para. 1; pg. 175, col. 1, para. 2 to col. 2, para. 1). 
Regarding claims 41-42, Lee et al. discloses that the targeted bisulfite sequencing techniques assess the methylation status of well over 1000 CpG sites (Table 1).
Concerning claim 43, Lee et al. discloses that techniques such as bisulfite padlock probes cover approximately 2.1 Mb of sequence (Table 1). Given that the read length for sequencing is 75 bp in a paired end format, the sequencing would generate more than 10,000 reads in order to cover 2.1 Mb. 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Lo et al. discloses that the cost-effectiveness of plasma DNA methylation analysis can be further enhanced by enriching for DNA fragments from the most informative regions (para. [0346]). Lee et al. also discloses that targeted bisulfite sequencing reduces cost of methylation analysis (pg. 172, col. 2, para. 3) and further discloses programs available for designing capture probes and primers for targeted bisulfite sequencing strategies (pg. 175, col. 2, para. 4 to pg. 176, col. 1, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the targeted bisulfite sequencing strategies as taught by Lee et al. in the method of Lo et al., van Veldhoven et al., Whitlock and Ushijima to enhance the cost effectiveness of the DNA prima facie obvious.

Response to Arguments
Applicant's arguments filed 19 November 2020 have been fully considered but they are not persuasive. 
13. Applicant asserts that the weighting method of van Veldhoven would not be applicable to the method of Lo because it would serve no purpose to combine methylation of multiple samples to arrive at a weighted methylation score as taught by van Veldhoven when Lo assigns a Z-score to each bin from a single sample (pg. 10, paras. 3-4 of Applicant’s Remarks). Applicant further asserts that Lo is used to determine the level of cancer in an individual whereas the scoring method of van Veldhoven is a weighted mean for multiple pools of samples and thus it would not make sense to combine the two methods and modifying the method Lo by van Veldhoven would render it unsatisfactory for its intended purpose (pg. 10, para. 5 to pg. 11, para. 3 of Applicant’s Remarks). Applicant asserts that there is no teaching in either Lo or van Veldhoven that would instruct one of ordinary skill in the art how to modify the method of van Veldhoven for analysis of a single sample (pg. 11, para. 3 of Applicant’s Remarks). These arguments are not persuasive.
Applicant’s arguments fail to take into account that the obviousness of step (f) is based both on the van Veldhoven et al. and Whitlock references. Whitlock discloses a method of performing a weighted Z-test that combines the Z-score values that has more power and precision in combining probabilities of independent test, wherein the Z-score for each individual 

14. Applicant asserts that the motivation to combine Lo and van Veldhoven is not supplemented by the teachings of Whitlock (pg. 11, para. 3 to pg. 12, para. 1 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding the combination of Lo et al. and van Veldhoven et al.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631